FILED
                            NOT FOR PUBLICATION                            MAR 02 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PAUL CARRICK,                                    No. 13-17236

               Plaintiff - Appellant,            D.C. No. 5:13-cv-01632-LHK

  v.
                                                 MEMORANDUM*
SANTA CRUZ COUNTY
ASSESSOR/RECORDER; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                       Lucy Koh, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Paul Carrick appeals pro se from the district court’s judgment dismissing his

action under the Quiet Title Act, 28 U.S.C. § 2409a, and the Homestead Act of

1862, 43 U.S.C. § 161 et seq. (repealed 1976), challenging legal proceedings


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relating to his real property. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir.

2005), and we affirm.

      The district court properly dismissed the action because Carrick’s claims

were raised, or could have been raised, in a prior federal action between the parties

that resulted in a final judgment on the merits. See id. (res judicata elements and

requirements for identity of claims); Stewart v. U.S. Bancorp, 297 F.3d 953, 957

(9th Cir. 2002) (“a dismissal for failure to state a claim under Rule 12(b)(6) is a

judgment on the merits to which res judicata applies”) (citation and internal

quotation marks omitted); see also Sosa v. DIRECTV, Inc., 437 F.3d 923, 928 (9th

Cir. 2006) (district court judgment is final for res judicata purposes during

pendency of appeal).

      We reject as unpersuasive Carrick’s contentions regarding the impact of a

purported land patent applying to his property, and his contentions regarding the

purported removal of the state court action to federal court.

      AFFIRMED.




                                           2                                    13-17236